DETAILED ACTION
	Claims 1-4 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/US2021/041302 filed on July 12, 2021, which claims benefit of 63/053,293 filed on July 17, 2020 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on February 10, 2022 has been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan P. Soifer on July 29, 2022.
The application has been amended as follows: 
In claim 2, line 3, delete “
    PNG
    media_image1.png
    195
    381
    media_image1.png
    Greyscale
“ and insert ---
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Gleason et al. (US PGPUB 2011/0237813), which teaches a metal ascorbate salt, but not the presently claimed metal ascorbate glycinate co-salt.  Therefore, the present claims are prima facie allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626